Bigelow, C. J.
The contract of the promisor of the note declared on is to pay the sum due on the note at its maturity to the person who shall then be the bearer. The production of the note by the plaintiff is therefore evidence of his title ; and, accompanied as it was in the present case with proof that the plaintiff had become the owner of the note by purchase before it became due, established a conclusive right to recover against the defendant.
The indorsement of a third person, directing the payment of the note to be made' to the order of another, did not change the contract of the promisor, or enable him to set up in defence that the plaintiff’s title was imperfect, merely because he had not *357obtained the signature of the person to whom some intermediate holder had ordered the note to be paid. Wilbour v. Turner, 5 Pick. 526. Waynam v. Bend, 1 Camp. 175. Story on Notes, § 132. Exceptions overruled.